Election/Restrictions

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), an international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an international application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Processes, Products, and/or Apparatuses:
Products, processes of manufacture, processes of use, and apparatuses are different categories of invention. When an application includes claims to more than one product, process, or apparatus, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the “main invention” in the claims. In the case of non-compliance with unity of invention and where no additional fees are 
As provided in 37 CFR 1.475(b), an international application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I.        Group I, claims 1-20 drawn to a composition in anhydrous solid form preferably in the form of particles, comprising at least one anionic surfactant chosen from isethionic acid derivatives and salts thereof, at least one anionic surfactant chosen from glutamic acid derivatives and salts thereof, at least one amphoteric surfactant, and at least 20% by weight of fillers, relative to the total weight of the composition.  

III.           Group III, claim 22, drawn to a method for preparing a composition in anhydrous solid form preferably in the form of particles, comprising at least one anionic surfactant chosen from isethionic acid derivatives and salts thereof, at least one anionic surfactant chosen from glutamic acid derivatives and salts thereof, at least one amphoteric surfactant, and at least 20% by weight of fillers, relative to the total weight of the composition, by wet granulation, comprising the following steps, it being possible for some of them to take place simultaneously: -homogenous mixing of the pulverulent raw materials in the granulator;
-preparation of the wetting solution, it being possible for this solution to contain at least one binding agent, and transfer into the granulator;
-wetting of the powders and mixing;
-granulation in order or to mix powder and liquid so as to achieve the granular structure, by mechanical shear or by pulverization;
-drying, in order to reduce the moisture content of the granules;
-calibration, which makes it possible to obtain a good particle size distribution by passing through a calibrated grill or sieve; and
-transfer of the calibrated grains into a mixer.


 The species are as follows:
The isethionic acid derivative(s) and salts thereof in claim 4, the acylglutamic acid(s) in claim 6, the amphoteric surfactants in claim 1, and the cyclodextrin(s) in claim 19.  
Should Group I be elected, applicant is required to specify a single isethionic acid derivative(s) or salt thereof of or single combination of isethionic acid derivative(s) or salt thereof, a single acylglutamic acid or glutamic acids, a single amphoteric surfactant or single combination of amphoteric surfactants, and a single cyclodextrin or single combination of cyclodextrins.  If there is a name for the specific compound or chemical moiety that is elected, Applicants are requested to please provide it.  Additionally, Applicants are requested to indicate the specific values of the variables in the formula in claim 3 for the elected species of isethionic acid derivative(s).
These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1

The claims listed as Groups I-III and their species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: They are not joined by a special technical feature.   


The technical feature that is shared by the groups is the composition in anhydrous solid form preferably in the form of particles, comprising at least one anionic surfactant chosen from isethionic acid derivatives and salts thereof, at least one anionic surfactant chosen from glutamic acid derivatives and salts thereof, at least one amphoteric surfactant, and at least 20% by weight of fillers, relative to the total weight of the composition.  
  
However, this composition is known in view of the prior art of FR 3030269 (6/24/2016)(12/17/2019 IDS).
       
FR 3030269 discloses compositions in form of anhydrous solid particles comprising one or two anionic surfactant(s) and cocobetaine as amphoteric surfactant.  The compositions are in anhydrous solid particle form and comprise sodium lauryl sulfate as anionic surfactant and cocobetaine as amphoteric surfactant (see Table linking pages 39 and 40).  The compositions disclosed in examples 5 and 8 further comprise sodium cocoyl isethionate, and sodium lauryl glutamate, respectively.  The compositions further comprise 16,2 % of fillers (6,1% NaCI, 5% PQ10 and 5,1% starch). (See Example 5, 8).  FR 3030269 thus discloses an anionic surfactant that is a glutamic acid derivatives and an amphoteric surfactant, but does not disclose them in a single embodiment or example.

It would have been prima facie obvious for one of ordinary skill in the art making the FR 3030269 composition to combine sodium cocoyl isethionate, and sodium lauryl glutamate since they are both taught to have the same purpose as taught by FR 3030269.   It would have been obvious at the time of the invention to combine two known surfactants based on a common function. (See MPEP 2144.06).  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).


Because the common technical feature of the groups is taught by the prior art, the groups lack unity of invention a posteriori and the common technical feature does not rise to the level of a special technical feature as required by PCT Rules 13.1 and 13.2. Thus, restriction between the groups is proper.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

            Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


SARAH  CHICKOS
Examiner
Art Unit 1619



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616